Citation Nr: 1522566	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-11 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether an October 2007 rating decision that denied service connection for postoperative adenocarcinoma of the prostate should be revised or reversed on the basis of clear and unmistakable error (CUE).

2.  Whether an October 2007 rating decision that denied service connection for basal cell carcinoma should be revised or reversed on the basis of CUE.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to October 1947 and from February 1951 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The October 2007 rating decision that denied service connection for postoperative adenocarcinoma of the prostate and basal cell carcinoma was not appealed and no new and material evidence was received within 60 days of issuance of the statement of the case.

2.  The correct facts, as they were known in October 2007, were accurately reported and were before the RO and the statutory and regulatory provisions extant at the time of the rating decision were correctly applied.

3.  There was a tenable evidentiary basis to support the RO's October 2007 determinations.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision that denied service connection for postoperative adenocarcinoma of the prostate was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.105(a), 3.160(d), 20.302 (2014).

2.  The October 2007 rating decision that denied service connection for basal cell carcinoma was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.105(a), 3.160(d), 20.302 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claims for service connection for postoperative adenocarcinoma of the prostate and service connection for basal cell carcinoma were denied in an October 2007 rating decision.  The Veteran filed a notice of disagreement to the October 2007 decision and a statement of the case (SOC) was issued in March 2009.  The Veteran did not file a substantive appeal and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder during the 60 days following the issuance of the March 2009 SOC.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the October 2007 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.  

The Veteran contends that the October 2007 rating decision which denied service connection for postoperative adenocarcinoma of the prostate and basal cell carcinoma was clearly and unmistakably erroneous.  The Veteran essentially charges that service connection should have been granted based on the evidence of record at the time of the October 2007 rating decision.  Specifically, the Veteran maintains that he met the regulatory requirements for service in Republic of Vietnam based on buddy statements from other servicemembers and that his conditions have been associated with in-service radiation exposure via competent medical evidence.

The Board finds initially that the arguments advanced by the Veteran allege clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003); see also Canady v. Nicholson, 20 Vet. App. 393, (2006).  The Board will therefore adjudicate the merits of his appeal.  The Board further notes that VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1404.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test for determining when there is clear and unmistakable error present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14.  

The Board finds that the October 2007 rating decision was not clearly and unmistakably erroneous.

The correct facts, as they were known at the time, were before the adjudicator.  The buddy statements identified by the Veteran in his motion for CUE were listed among the evidence considered by the RO in the October 2007 decision.  Although the Veteran argues that these statements are sufficient to establish service in Vietnam, they are at odds with the Veteran's service records, and a disagreement as to how the facts were weighed or evaluated cannot constitute CUE in any case.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

The medical opinion referenced by the Veteran was not generated until February 2008 and thus not available for review in the October 2007 decision.  However, the opinion was noted in the March 2009 SOC. Although the medical opinion constituted favorable evidence, it does not necessarily follow that the claim had to be granted.  In this case, the favorable opinion is vague both as to the factual predicate considered and the reasoning involved.  It was also contradicted by a September 2007 medical opinion from the Under Secretary for Health.  

Accordingly, there was a tenable basis for the RO's conclusions regarding the location of the Veteran's service and the etiology of his conditions and it is not clear and unmistakable that the claim should have been be granted.  Rather, an adjudicator could have determined that it was merely sufficient to trigger the duty to assist, and a duty-to-assist error does not rise to the level of CUE. Shockley v. West, 11 Vet. App. 208, 213 (1998).


ORDER

Clear and unmistakable error not having been found, the Veteran's application to reverse or revise the October 2007 rating decision that denied service connection for postoperative adenocarcinoma of the prostate is denied.

Clear and unmistakable error not having been found, the Veteran's application to reverse or revise the October 2007 rating decision that denied service connection for basal cell carcinoma is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


